DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 2001389.2 filed on 01/31/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0080], “the optimal path 4” should instead read “the optimal path 16”.
In paragraph [0081], the sentence “The optimal path may be based on a recorded path of a vehicle” is duplicated in the first and second sentences of the paragraph.
In paragraph [00113], the alignment of Table 1 and the label “Table 1” covers several words in the first sentence of the paragraph, causing confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A method for assisting a driver in controlling a vehicle, the vehicle comprising one or more driver controls, the method comprising: determining an optimal path for the vehicle; determining, based on the current motion of the vehicle and a current setting of one or more driver controls, a predicted path of the vehicle; determining if there is a difference between the optimal path for the vehicle and the predicted path of the vehicle; and if it is determined that there is a difference between the optimal path and the predicted path, delivering haptic and non-haptic feedback to the driver of the vehicle, the feedback comprising an indication that the driver should alter the current setting of one or more driver controls, wherein alteration of the setting of one or more driver controls modifies the motion of the vehicle to reduce the difference. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind. That is, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine and optimal path for a vehicle, determine a predicted path of a vehicle, and determine if there is a difference between the optimal path and predicted path of the vehicle. The claim recites the additional limitation “if it is determined that there is a difference between the optimal path and the predicted path, delivering haptic and non-haptic feedback to the driver of the vehicle, the feedback comprising an indication that the driver should alter the current setting of one or more driver controls, wherein alteration of the setting of one or more driver controls modifies the motion of the vehicle to reduce the difference”. However, this is a contingent limitation (See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016); MPEP § 2111.04, subsection II) and therefore is not given patentable weight.
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements. Accordingly, no additional elements exist to integrate the abstract idea into a practical application, and the additional contingent limitation carries no patentable weight (See MPEP § 2111.04, subsection II).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claims 3-7 contain limitations that are not more that the abstract idea recited in claim 1. These claims recite limitations at a high level of generality to generically link the mental process to a technological environment or to apply data to the mental process. Thus, these claims contain ineligible subject matter.
Claim 22 contains limitations that are no more than the abstract idea recited in claim 1. This claim recites predicting, determining, and selecting steps which can all reasonably be performed in the human mind. The delivery step is merely applying data to the mental process and is recited at a high level of generality. Thus, this claim contains ineligible subject matter.
Claim 8 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A method for delivering auditory feedback to a driver of a vehicle approaching performing a manoeuvre, the method comprising: predicting a time period before the driver performs the manoeuvre during which auditory feedback can be delivered to the driver; determining an amount of feedback about the manoeuvre; selecting an optimal amount of feedback to deliver to the driver based on the predicted time period; and delivering the optimal amount of auditory feedback to the driver during that period. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “delivering the optimal amount of auditory feedback to the driver during that period”. That is, other than reciting “delivering the optimal amount of auditory feedback to the driver during that period”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, predict a time period before a driver performs a maneuver, determine feedback about the maneuver, and select an optimal amount of feedback to give the driver.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “delivering the optimal amount of auditory feedback to the driver during that period”. The delivering step is merely describes delivering auditory feedback and how to generally “apply” this feedback to a driver. Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “delivering the optimal amount of auditory feedback to the driver during that period” is no more than mere instructions to “apply” the feedback to the driver. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claims 9-15, 17, 19, and 21 contain limitations that are no more that the abstract idea recited in claim 8. These claims recite limitations that can all reasonably be performed in the human mind. Thus, these claims contain ineligible subject matter.
Claim 16 contains limitations that are no more than the abstract idea recited in claim 8. This claim recites limitations that are no more than mere instructions to “apply” feedback to a driver. Thus, the claim contains ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spence et al. (US 2020/0184849 A1, hereinafter referred to as Spence).
Regarding claim 8, Spence teaches: A method for delivering auditory feedback to a driver of a vehicle approaching performing a manoeuvre ([0005], devices and methods for improving vehicle racing performance by providing feedback to the driver; [0051], the processing element may control one or more output devices, such as display and headset/speaker, to provide visual and audible feedback and recommendations as the driver continues to drive the automobile around the racetrack), the method comprising:
predicting a time period before the driver performs the manoeuvre during which auditory feedback can be delivered to the driver ([0072], the advance recommendations may be “apply the brake now”, “turn-in point in 3, 2, 1, now”, “use more track”, “brake harder”, “accelerate more”, and “carry more speed” in relation to the optimal path of travel; [0072], feedback recommendations may be to instruct the driver how to better perform the same turn in future laps);
determining an amount of feedback about the manoeuvre ([0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; [0075], the prioritization might be based upon the type of recommendations to be given; the driver may select what type of recommendations they would like to receive);
selecting an optimal amount of feedback to deliver to the driver based on the predicted time period ([0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; some recommendations may be blocked or delayed if the recommendation would overlap with another recommendation of a higher priority; the time required to deliver the recommendations may be considered in determining which recommendations to deliver and when to deliver such recommendations; for example, a recommendation to be given may be delivered immediately or upon some scheduled time or event in the future (such as upon arriving at a calculated turn-in point for a certain turn; [0075], the prioritization might be based upon the type of recommendations to be given; the driver may select what type of recommendations they would like to receive); and
delivering the optimal amount of auditory feedback to the driver during that period ([0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; the time required to deliver the recommendations may be considered; [0072], feedback is delivered to the driver, such as advance recommendations like “apply the brake now”, “turn-in point in 3, 2, 1, now”, “use more track”, “brake harder”, “accelerate more”, and “carry more speed” in relation to the optimal path of travel).

Regarding claim 9, Spence further teaches: The method of claim 8, wherein if it is determined that the time period before the driver performs the manoeuvre is greater than a predetermined threshold value, auditory feedback is not delivered to the driver ([0074], some recommendations may be blocked or delayed; the time required to deliver the recommendations may be considered in determining which recommendations to deliver and when to deliver such recommendations; for example, a recommendation to be given may be delivered immediately or upon some scheduled time or event in the future (such as upon arriving at a calculated turn-in point for a certain turn; here, when a maneuver is to happen at a time in the future that is greater than the next few seconds, the feedback is scheduled, and therefore not immediately delivered to the driver).

Regarding claim 10, Spence further teaches: The method of claim 8, wherein predicting the time period before the manoeuvre during which auditory feedback can be delivered to the driver comprises predicting the start time of the manoeuvre ([0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; some recommendations may be blocked or delayed; the time required to deliver the recommendations may be considered in determining which recommendations to deliver and when to deliver such recommendations; for example, a recommendation to be given may be delivered immediately or upon some scheduled time or event in the future (such as upon arriving at a calculated turn-in point for a certain turn (i.e. the start time of the maneuver))).

Regarding claim 11, Spence further teaches: The method of claim 10, wherein predicting the start time of the manoeuvre comprises ([0072], the advance recommendations may be “apply the brake now” and “turn-in point in 3, 2, 1, now” in relation to the optimal path of travel; [0074], the time required to deliver the recommendations may be considered in determining which recommendations to deliver and when; for example, a recommendation to be given may be delivered immediately or upon some scheduled time or event in the future (such as upon arriving at a calculated turn-in point for a certain turn):
determining an optimal path for the vehicle and a start time of the manoeuvre for the optimal path ([0059], the processor determines an optimal path of travel for the automobile; [0072], the advance recommendations may be “apply the brake now” and “turn-in point in 3, 2, 1, now” in relation to the optimal path of travel; [0074], a recommendation to be given may be delivered immediately or upon some scheduled time or event in the future (such as upon arriving at a calculated turn-in point for a certain turn));
determining, based on the current motion of the vehicle and a current setting of one or more driver controls, a predicted path of the vehicle ([0070], the processing element analyses performance of the automobile in real time to assist the driver in performing closer to the determined optimal path of travel; this is performed while the automobile is being driven on the racetrack; Fig. 11B, the dashed line shows the optimal path and the solid line shows the predicted actual path of the vehicle; [0026], the driver can input less than optimal steering, acceleration, and deceleration inputs to the vehicle driving controls);
calculating a scaling between the optimal path and predicted path ([0073], the feedback is based upon a comparison of the current lap to the optimal path of travel (i.e. determining scaling between the optimal path and the predicted path)); and
applying the scaling to the determined start time to predict the start time of the manoeuvre for the predicted path ([0073], the feedback is based upon a comparison of the current lap to the optimal path of travel; advance recommendations may be provided where the lap differs significantly from the optimal path of travel; here, when the scaling (difference) between the predicted path and the optimal path is large, early recommendations are provided so the start time of the maneuver for the predicted path is altered so the maneuver to be more similar to the optimal path happens sooner; Fig. 11B, shows needing to maintain the speed of a previous lap but adjust the steering (i.e. maneuver) to be closer to the optimal steering).

Regarding claim 12, Spence further teaches: The method of claim 11, wherein the manoeuvre of the optimal path is a corner comprising a corner apex and determining the start time of the manoeuvre for the optimal path comprises (Fig. 2, shows a maneuver that is a corner apex and includes early, optimal, and late turn-in points (i.e. start times for the maneuver)):
determining a maximum corner velocity at the corner apex of the optimal path ([0026], the racing coach may determine that the automobile when traveling path 210 has an optimal lateral position, velocity, and rate of deceleration at entry 200, has an optimal turn-in point to arrive at the apex, and has an optimal lateral position, velocity, and rate of acceleration at exit 204 of the corner; Fig. 2, the optimal entry, exit, and turn-in include the optimal velocity at the apex of the corner; here, optimal velocity equates to maximum velocity since the driver goal is to take the fastest route through the maneuver);
calculating a braking threshold velocity at which the driver must start braking in order to reach the maximum corner velocity at the corner apex ([0026], the racing coach may determine that the automobile when traveling path 210 has an optimal lateral position, velocity, and rate of deceleration (i.e. braking threshold velocity) at entry 200, has an optimal turn-in point to arrive at the apex, and has an optimal lateral position, velocity, and rate of acceleration at exit 204 of the corner; Fig. 2, the optimal entry, exit, and turn-in include the optimal velocity at the apex of the corner); and
determining a time at which the vehicle following the optimal path reaches the braking threshold velocity ([0026], the racing coach may determine that the automobile when traveling path 210 has an optimal lateral position, velocity, and rate of deceleration (i.e. braking threshold velocity) at entry 200 (i.e. a point in time), has an optimal turn-in point to arrive at the apex, and has an optimal lateral position, velocity, and rate of acceleration at exit 204 of the corner; Fig. 2, the optimal entry, exit, and turn-in include the optimal velocity at the apex of the corner).

Regarding claim 13, Spence further teaches: The method of claim 8, wherein predicting the duration of the time period during which auditory feedback can be delivered to a driver comprises: determining, based on the current motion of the vehicle, the time between the current time and the predicted start time of the manoeuvre for the predicted path ([0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; some recommendations may be blocked or delayed; the time required to deliver the recommendations may be considered in determining which recommendations to deliver and when to deliver such recommendations; for example, a recommendation to be given may be delivered immediately or upon some scheduled time or event in the future (such as upon arriving at a calculated turn-in point for a certain turn (i.e. the start time of the maneuver)); here, the auditory feedback is based on the current motion of the vehicle and the time between the current time and the predicted start time of the maneuver).

Regarding claim 14, Spence further teaches: The method of claim 8, wherein the duration of the time period during which auditory feedback can be delivered to the driver is continuously updated based on the current motion of the vehicle and the time passed since the previous determination ([0007], the racing coach may determine recommendations that may enable the driver to improve his driving in real time as well as after completion of the activity; [0048], the processing element may determine a turn in real time so as to aid the provision of audible recommendations in real time; [0052], the processor provides recommendations in anticipation of a maneuver in real-time; [0074], the time required to deliver the recommendations may be considered in determining which recommendations to deliver and when to deliver such recommendations).

Regarding claim 15, Spence further teaches: The method of any of claim 8, wherein selecting the optimal amount of feedback to deliver to the driver comprises ranking the feedback and selecting only the most highly ranked feedback ([0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; some recommendations may be blocked or delayed if the recommendation would overlap with another recommendation of a higher priority; [0075], the prioritization might be based upon the type of recommendations to be given; the driver may select what type of recommendations they would like to receive; those recommendations are given the highest priority).

Regarding claim 16, Spence further teaches: The method of any of claim 8, wherein delivering the optimal amount of auditory feedback to the driver comprises delivering auditory feedback comprising the most highly ranked feedback, the auditory feedback having a duration less than or equal to the predicted time period during which auditory feedback can be delivered ([0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; some recommendations may be blocked or delayed if the recommendation would overlap with another recommendation of a higher priority; the time required to deliver the recommendations may be considered in determining which recommendations to deliver and when to deliver such recommendations; for example, a recommendation to be given may be delivered immediately or upon some scheduled time or event in the future (such as upon arriving at a calculated turn-in point for a certain turn; [0075], the prioritization might be based upon the type of recommendations to be given; the driver may select what type of recommendations they would like to receive; those recommendations are given the highest priority; here, the feedback is given based on priority and when the feedback can be given, such as during a time that is less than or equal to a time in which the feedback can occur) .

Regarding claim 17, Spence further teaches: The method of claim 15, wherein selecting the optimal amount of feedback to deliver to the driver comprises assigning a weighting to each piece of feedback of the determined amount of feedback ([0074], the audible coach may prioritize (i.e. weighting) certain recommendations so as to not overload the driver with too much information; some recommendations may be blocked or delayed if the recommendation would overlap with another recommendation of a higher priority; [0075], the prioritization might be based upon the type of recommendations to be given; the driver may select what type of recommendations they would like to receive; those recommendations are given the highest priority; the advance recommendations might be prioritized higher than positive or negative feedback).

Regarding claim 19, Spence further teaches: The method of claim 17, wherein ranking the feedback comprises ranking the feedback according to a chosen parameter of the plurality of parameters ([0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; some recommendations may be blocked or delayed if the recommendation would overlap with another recommendation of a higher priority; [0075], the prioritization might be based upon the type of recommendations to be given (i.e. chosen parameter); the driver may select what type of recommendations they would like to receive; those recommendations are given the highest priority; the advance recommendations might be prioritized higher than positive or negative feedback).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 2020/0184849 A1, referred to as Spence), and further in view of Victor et al. (US 2015/0258996 A1, hereinafter referred to as Victor).
Regarding claim 21, Spence further teaches: The method of claim 8, wherein delivering the optimal amount of auditory feedback to the driver ([0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; some recommendations may be blocked or delayed; the time required to deliver the recommendations may be considered in determining which recommendations to deliver and when to deliver such recommendations; [0075], the driver may select what type of recommendations they would like to receive).
However, Spence does not explicitly teach wherein delivering the feedback comprises determining a measure of the cognitive state of the driver and using the measure to determine the optimal amount of auditory feedback to be delivered to the driver.
	Victor teaches wherein delivering the feedback comprises determining a measure of the cognitive state of the driver and using the measure to determine the optimal amount of auditory feedback to be delivered to the driver ([0011], the coaching level is adapted to how the driver at that specific point in time is acting, such as drowsiness or distraction level or state of awareness (see [0036]); [0007], the vehicle analyses driver behavior and, based on the exhibited behavior, determines when driver coaching is needed; [0045], aggressive driving behavior from the driver can result in headway feedback to educate the driver to drive in a more desirable way; [0053], if the driver is driving uncomfortably, the coaching message may encourage the driver to drive more comfortably; [0055], coaching messages and feedback may be dependent on the determined operational state of the driver).
Spence and Victor are analogous art to the claimed invention since they are from the similar field of driver assistance systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Spence with the cognitive state determination of Victor to create a system and method for assisting a driver in controlling a vehicle by delivering the feedback comprises determining a measure of the cognitive state of the driver and using the measure to determine the optimal amount of auditory feedback to be delivered to the driver.
The motivation for modification would have been to create a system and method for assisting a driver in controlling a vehicle by delivering the feedback comprises determining a measure of the cognitive state of the driver and using the measure to determine the optimal amount of auditory feedback to be delivered to the driver in order to communicate more effectively with the driver, thus improving the driver performance and creating an overall better driver assistance system.

Claims 1, 3-5, 7, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 2020/0184849 A1, referred to as Spence), and further in view of Ellis (US 2017/0039870 A1, hereinafter referred to as Ellis).
Regarding claim 1, Spence teaches: A method for assisting a driver in controlling a vehicle, the vehicle comprising one or more driver controls ([0005], devices and methods for improving vehicle racing performance by determining an optimal path for travel and providing feedback enabling the user to control the vehicle more closely to the optimal path), the method comprising:
determining an optimal path for the vehicle ([0059], the processor determines an optimal path of travel for the automobile);
determining, based on the current motion of the vehicle and a current setting of one or more driver controls, a predicted path of the vehicle ([0070], the processing element analyses performance of the automobile in real time to assist the driver in performing closer to the determined optimal path of travel; this is performed while the automobile is being driven on the racetrack; Fig. 11B, the dashed line shows the optimal path and the solid line shows the predicted actual path of the vehicle; [0026], the driver can input less than optimal steering, acceleration, and deceleration inputs to the vehicle driving controls);
determining if there is a difference between the optimal path for the vehicle and the predicted path of the vehicle ([0072], the processing element controls display and speaker/headset to present or provide feedback to the driver to use the optimal path of travel; [0073], the feedback is based upon a comparison of the current lap to the optimal path of travel (i.e. determining a difference between the optimal path and the predicted path)); and
if it is determined that there is a difference between the optimal path and the predicted path, delivering non-haptic feedback to the driver of the vehicle, the feedback comprising an indication that the driver should alter the current setting of one or more driver controls, wherein alteration of the setting of one or more driver controls modifies the motion of the vehicle to reduce the difference ([0072], the processing element controls display and speaker/headset to present or provide feedback to the driver to use the optimal path of travel; [0073], the feedback is based upon a comparison of the current lap to the optimal path of travel (i.e. determining a difference between the optimal path and the predicted path); [0072], the advance recommendations may be “apply the brake now”, “turn-in point in 3, 2, 1, now”, “use more track”, “brake harder”, “accelerate more”, and “carry more speed” in relation to the optimal path of travel; [0073], advance recommendations may be provided where the predicted lap differs significantly from the optimal path of travel).
However, Spence does not explicitly teach that the feedback delivered to the driver of the vehicle is haptic feedback. 
Ellis teaches the feedback delivered to the driver of the vehicle is haptic feedback ([0016], the HMI may include a tactile output; [0040], the controller may effect a tactile indication to be generated via tactile output; for example, the steering wheel, seat, pedal, paddle shifter, stick shift, helmet, smartphone, or some element of the vehicle in communication with the controller may be made to vibrate or buzz to communicate information to the driver; [0048], tactile outputs can be produced to indicate to the driver to move to the right to be on the reference racing line).
Spence and Ellis are analogous art to the claimed invention since they are from the similar field of driver assistance systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Spence with the haptic feedback of Ellis to create a system and method for assisting a driver in controlling a vehicle by delivering haptic and non-haptic feedback to the driver during operation.
The motivation for modification would have been to create a system and method for assisting a driver in controlling a vehicle by delivering haptic and non-haptic feedback to the driver during operation in order to communicate more effectively with the driver, thus improving the driver performance and creating an overall better driver assistance system.

Regarding claim 3, Spence-Ellis further teach: The method of claim 1, wherein the vehicle comprises one or more of a steering wheel, a seat, a gear stick, a brake pedal and an accelerator pedal and the haptic feedback is delivered to the driver via one or more of the steering wheel, seat, gear stick, brake pedal and accelerator pedal (Spence, [0026], with appropriate application of steering input, acceleration and braking provided by the driver, travel of the automobile can be optimized; Ellis, [0040], the controller may effect a tactile indication to be generated via tactile output; for example, the steering wheel, seat, pedal, paddle shifter, stick shift, helmet, smartphone, or some element of the vehicle in communication with the controller may be made to vibrate or buzz to communicate information to the driver).

Regarding claim 4, Spence-Ellis further teach: The method of claim 1, wherein the driver controls comprise the steering wheel, brake pedal, accelerator pedal and gear stick (Spence, [0026], with appropriate application of steering input, acceleration and braking provided by the driver, travel of the automobile can be optimized; Ellis, [0040], the controller may effect a tactile indication to be generated via tactile output; for example, the steering wheel, seat, pedal, paddle shifter, stick shift, helmet, smartphone, or some element of the vehicle in communication with the controller may be made to vibrate or buzz to communicate information to the driver).

Regarding claim 5, Spence-Ellis further teach: The method of claim 1, wherein the non-haptic feedback comprises visual feedback (Spence, [0051], the processing element may control one or more output devices, such as display and headset/speaker, to provide visual and audible feedback and recommendations as the driver continues to drive the automobile around the racetrack).

Regarding claim 7, Spence-Ellis further teach: The method of claim 1, wherein the non-haptic feedback comprises auditory feedback (Spence, [0051], the processing element may control one or more output devices, such as display and headset/speaker, to provide visual and audible feedback and recommendations as the driver continues to drive the automobile around the racetrack).

Regarding claim 22, Spence-Ellis further teach: The method of claim 7, wherein the auditory feedback is delivered according to a method comprising (Spence, [0051], the processing element may control one or more output devices, such as display and headset/speaker, to provide visual and audible feedback and recommendations as the driver continues to drive the automobile around the racetrack):
predicting a time period before the driver performs a manoeuvre during which auditory feedback can be delivered to the driver (Spence, [0072], the advance recommendations may be “apply the brake now”, “turn-in point in 3, 2, 1, now”, “use more track”, “brake harder”, “accelerate more”, and “carry more speed” in relation to the optimal path of travel; [0072], feedback recommendations may be to instruct the driver how to better perform the same turn in future laps);
determining an amount of feedback about the manoeuvre (Spence, [0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; [0075], the prioritization might be based upon the type of recommendations to be given; the driver may select what type of recommendations they would like to receive);
selecting an optimal amount of feedback to deliver to the driver based on the predicted time period (Spence, [0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; some recommendations may be blocked or delayed if the recommendation would overlap with another recommendation of a higher priority; the time required to deliver the recommendations may be considered in determining which recommendations to deliver and when to deliver such recommendations; for example, a recommendation to be given may be delivered immediately or upon some scheduled time or event in the future (such as upon arriving at a calculated turn-in point for a certain turn; [0075], the prioritization might be based upon the type of recommendations to be given; the driver may select what type of recommendations they would like to receive); and
delivering the optimal amount of auditory feedback to the driver during that period (Spence, [0074], the audible coach may prioritize certain recommendations so as to not overload the driver with too much information; the time required to deliver the recommendations may be considered; [0072], feedback is delivered to the driver, such as advance recommendations like “apply the brake now”, “turn-in point in 3, 2, 1, now”, “use more track”, “brake harder”, “accelerate more”, and “carry more speed” in relation to the optimal path of travel).

Regarding claim 29, Spence teaches: A system for assisting a driver in controlling a vehicle on a track, the vehicle comprising one or more driver controls ([0005], system for improving vehicle racing performance by determining an optimal path for travel and providing feedback enabling the user to control the vehicle more closely to the optimal path), the system being configured to:
determine an optimal path for the vehicle ([0059], the processor determines an optimal path of travel for the automobile);
determine, based on the current motion of the vehicle and a current setting of one or more driver controls, a predicted path of the vehicle ([0070], the processing element analyses performance of the automobile in real time to assist the driver in performing closer to the determined optimal path of travel; this is performed while the automobile is being driven on the racetrack; Fig. 11B, the dashed line shows the optimal path and the solid line shows the predicted actual path of the vehicle; [0026], the driver can input less than optimal steering, acceleration, and deceleration inputs to the vehicle driving controls);
determine if there is a difference between the optimal path for the vehicle and the predicted path of the vehicle ([0072], the processing element controls display and speaker/headset to present or provide feedback to the driver to use the optimal path of travel; [0073], the feedback is based upon a comparison of the current lap to the optimal path of travel (i.e. determining a difference between the optimal path and the predicted path)); and
if it is determined that there is a difference between the optimal path and the predicted path, deliver non-haptic feedback to the driver of the vehicle, the feedback comprising an indication that the driver should alter the current setting of one or more driver controls, wherein alteration of the setting of one or more driver controls modifies the motion of the vehicle to reduce the difference ([0072], the processing element controls display and speaker/headset to present or provide feedback to the driver to use the optimal path of travel; [0073], the feedback is based upon a comparison of the current lap to the optimal path of travel (i.e. determining a difference between the optimal path and the predicted path); [0072], the advance recommendations may be “apply the brake now”, “turn-in point in 3, 2, 1, now”, “use more track”, “brake harder”, “accelerate more”, and “carry more speed” in relation to the optimal path of travel; [0073], advance recommendations may be provided where the predicted lap differs significantly from the optimal path of travel).
However, Spence does not explicitly teach that the feedback delivered to the driver of the vehicle is haptic feedback. 
Ellis teaches the feedback delivered to the driver of the vehicle is haptic feedback ([0016], the HMI may include a tactile output; [0040], the controller may effect a tactile indication to be generated via tactile output; for example, the steering wheel, seat, pedal, paddle shifter, stick shift, helmet, smartphone, or some element of the vehicle in communication with the controller may be made to vibrate or buzz to communicate information to the driver; [0048], tactile outputs can be produced to indicate to the driver to move to the right to be on the reference racing line).
Spence and Ellis are analogous art to the claimed invention since they are from the similar field of driver assistance systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Spence with the haptic feedback of Ellis to create a system and method for assisting a driver in controlling a vehicle by delivering haptic and non-haptic feedback to the driver during operation.
The motivation for modification would have been to create a system and method for assisting a driver in controlling a vehicle by delivering haptic and non-haptic feedback to the driver during operation in order to communicate more effectively with the driver, thus improving the driver performance and creating an overall better driver assistance system.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 2020/0184849 A1, referred to as Spence), and Ellis (US 2017/0039870 A1, referred to as Ellis), and further in view of Brown et al. (US 2020/0128902 A1, hereinafter referred to as Brown).
Regarding claim 6, Spence-Ellis further teach: The method of claim 1, wherein the feedback is delivered to the driver via a headset (Spence, [0051], the processing element may control one or more output devices, such as display and headset/speaker, to provide visual and audible feedback and recommendations as the driver continues to drive the automobile around the racetrack; see also [0076] and [0077]).
	However, Spence-Ellis do not explicitly teach wherein the visual feedback is delivered to the driver via an augmented reality headset.
	Brown teaches wherein the visual feedback is delivered to the driver via an augmented reality headset ([0178], the driver may be wearing a helmet; the helmet may be integrated with directional headphones and an augmented reality (AR) interface; [0179], a driver may view a predetermined, proper driving line to be taken by the vehicle on an AR interface of the helmet; see also [0248] – [0250]; Fig. 18C, shows the helmet/augmented reality headset worn by the driver and the display of the headset showing the optimal line to be taken; Fig. 38, shows the visual feedback deliver to the driver via the augmented reality headset).
Spence, Ellis, and Brown are analogous art to the claimed invention since they are from the similar field of driver assistance systems and training. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Spence-Ellis with the augmented reality headset of Brown to create a system and method for assisting a driver in controlling a vehicle by delivering visual feedback to the driver via an augmented reality headset.
The motivation for modification would have been to create a system and method for assisting a driver in controlling a vehicle by delivering visual feedback to the driver via an augmented reality headset in order to communicate more effectively with the driver, thus improving the driver performance and creating an overall better driver assistance system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 2020/0387156 A1): Xu teaches a motion planning module that iteratively determines possible trajectories for a vehicle to follow, calculates a cost associated with each trajectory, and selects and optimal trajectory for a vehicle to follow.
Krome et al. (US 2020/0164897 A1): Krome teaches presenting feedforward cues in a user interface before an upcoming vehicle event occurs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664